IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


J.A.M., SR.,                               : No. 434 MAL 2018
                                           :
                     Petitioner            :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
               v.                          :
                                           :
                                           :
C.M.A.,                                    :
                                           :
                     Respondent            :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of August, 2018, the Petition for Allowance of Appeal is

DENIED.